 Case 2:19-cv-00329-GMN-EJY Document 109 Filed 10/29/20 Page 1 of 5




     KATHLEEN BLISS, ESQ. (NV Bar #7606)
 1
     Email: kb@kathleenblisslaw.com
 2   KATHLEEN BLISS LAW, PLLC
     1070 West Horizon Ridge Parkway, Suite 202
 3   Henderson, Nevada 89012
     Tele: (702) 463-9074
 4
     -and-
 5   PAUL S. PADDA, ESQ. (NV Bar #10417)
     Email: psp@paulpaddalaw.com
 6   DAVID J. STANDER, ESQ. (Admitted PHV)
 7   Email: dstanderlaw@gmail.com
     PAUL PADDA LAW, PLLC
 8   4560 South Decatur Blvd., Suite 300
     Las Vegas, Nevada 89103
 9   Tele: (702) 366-1888
10   -and-
     DOUGLASS A. MITCHELL, ESQ. (NV Bar #3775)
11   Email: dmitchell@jenner.com
     JENNER & BLOCK, LLP
12   1099 New York Avenue, N.W., Suite 900
13   Washington, D.C. 20001-4412
     Tele: (202) 639-6090
14
     Attorneys for Plaintiff
15
16
                               UNITED STATES DISTRICT COURT

17                                     DISTRICT OF NEVADA

18   NAVAJO HEALTH FOUNDATION – SAGE
     MEMORIAL HOSPITAL, INC. (doing
19   business as “Sage Memorial Hospital”); an
20   Arizona non-profit corporation,

21                               Plaintiff,          Case No. 2:19-cv-0329-GMN-EJY
22          vs.
23                                                   JOINT STIPULATION TO EXTEND
     RAZAGHI DEVELOPMENT COMPANY,                    DISCOVERY DEADLINES
24   LLC; a Nevada limited liability company
     (doing business as “Razaghi Healthcare”), (FIRST REQUEST)
25   AHMAD R. RAZAGHI; individually, TAUSIF
26   HASAN; individually, DOES 1-10;

27                              Defendants.
28

                                                 1
 Case 2:19-cv-00329-GMN-EJY Document 109 Filed 10/29/20 Page 2 of 5




 1          Pursuant to Federal Rule of Civil Procedure 6 and the Court’s Local Rules of Civil
 2   Practice (“Local Rule”) LR IA 6-1 and LR 26-3, the parties respectfully request that the Court
 3   approve this stipulation to extend the current discovery deadlines by 180-days. Respective
 4   counsel for the parties concur that “good cause” exists to support the requested extension. This
 5   is the parties’ first request for an extension of the discovery deadlines.
 6          A. Discovery Completed To Date
 7          On July 7, 2020 the Court approved a Discovery Plan and proposed Scheduling Order.
 8   See ECF No. 54. The Court’s Scheduling Order established a current discovery cut-off date of
 9   December 31, 2020.
10          Following the issuance of the Scheduling Order, the Parties propounded the following
11   written discovery:
12          1.      On July 8, 2020, Plaintiffs served its initial disclosures;
13          2.      On July 10, 2020, Plaintiff served corrected initial disclosures;
14          3.      On July 10, 2020, Plaintiff first document request on Defendant Razaghi
15                  Development Company, LLC;
16          4.      On July 18, 2020, Defendants served their initial disclosures;
17          5.      On July 23 and 24, 2020, Plaintiff issued third-party document subpoenas to
18                  Healthcare Appraisers, Inc.; BDO USA, LLC; and The Porter Group.
19          6.      On July 27, 2020, Plaintiff served its second document request on Defendant
20                  Razaghi Development Company, LLC;
21          7.      On August 20, 2020, Defendant Razaghi Development Company, LLC served its
22                  objections to Plaintiff’s first document request;
23          8.      On September 21, 2020, Defendants served their supplemental initial
24                  disclosures;
25          9.      On October 2, 2020, Plaintiff served its third document request on Defendant
26                  Razaghi Development Company, LLC;
27          10.     On October 7, 2020, Defendant Razaghi Development Company, LLC served its
28                  objections to Plaintiff’s second document request;

                                                       2
 Case 2:19-cv-00329-GMN-EJY Document 109 Filed 10/29/20 Page 3 of 5




 1             11.    On October 8, 2020, Plaintiff issued a third-party subpoena to Wells Fargo Bank,
 2                    N.A.
 3             The following motions are impacting the completion of discovery. Each motion has
 4   been fully brief and is pending before the Court:
 5             1.     Defendants’ Rule 12(b) motion to dismiss the complaint (ECF No. 46);
 6             2.     Defendants’ motion to strike portions of the complaint (ECF No. 47);
 7             3.     Defendants’ motion to stay discovery (ECF No. 56);
 8             4.     Defendants’ Rule 26(c) motion for a protective order concerning the third-party
 9                    subpoenas to Healthcare Appraisers, BDO USA, and The Porter Group (ECF
10                    No. 72);
11             5.     Plaintiff’s motion to amend the complaint (ECF No. 76);
12             6.     Plaintiff’s motion to compel production of document responsive to its first
13                    document request (ECF No. 98).
14             B. Discovery That Remains To Be Completed
15             There is significant discovery that remains to be completed in this case by both sides,
16   much of which is dependent on resolution of the pending motions identified above. Once the
17   pending motions are resolved, the parties will be propounding additional written discovery in
18   the form of follow-up document requests, interrogatories and requests for admissions. In
19   addition, the parties cannot retain experts until they receive discovery and disclosure in this
20   matter.
21             There are numerous fact witnesses in this case that will also need to be deposed. It is
22   anticipated that those depositions will occur once the parties have fully propounded written
23   discovery.
24             C. Reasons Why Discovery Period Needs To Be Extended
25             Given the relief sought in the pending motions, the current discovery period in this case
26   needs to be extended to provide the parties with sufficient time to complete discovery after the
27   motions have been resolved. Among other things, the parties will not be able to retain experts
28   or properly depose fact witnesses until additional discovery has been completed and disclosures

                                                       3
 Case 2:19-cv-00329-GMN-EJY Document 109 Filed 10/29/20 Page 4 of 5




 1   have been made. Nor will the parties be able to properly determine the scope of discovery until
 2   the pending motions are resolved.
 3           The current period remaining before the expiration of discovery will not afford the
 4   parties sufficient time to retain experts, depose all witnesses and litigate the issues pending
 5   before the Court.
 6           D. Proposed Schedule For Completing All Remaining Discovery
 7           The parties agree to the following modification of the discovery plan, specifically
 8   paragraph 4 of that plan, and hereby propose the following deadlines:
 9           Event                                  Current Deadlines      Proposed Deadlines
10           A. Discovery Cut-Off                   December 31, 2020      June 29, 2021
11           B. Amendment to Pleadings              October 2, 2020        April 30, 2021
12           C. Expert Disclosures                  November 2, 2020       April 30, 2021
13           D. Rebuttal Experts                    December 1, 2020       May 31, 2021
14           E. Dispositive Motions                 February 1, 2021       July 29, 2021
15           F. Pre-Trial Order                     March 1, 2021          August 30, 2021 1
16   . . .
17   . . .
18   . . .
19   . . .
20   . . .
21   . . .
22   . . .
23   . . .
24   . . .
25   . . .
26
27   1 If dispositive motions are filed, the deadline for filing the joint pretrial order will be
     suspended until 30-days after decision on the dispositive motions or further court order. See LR
28   26-1(b)(5).
                                                      4
 Case 2:19-cv-00329-GMN-EJY Document 109 Filed 10/29/20 Page 5 of 5




 1          The parties respectfully request that the Court approve this proposed modification which
 2   requests a 180-day extension of the current discovery period.
 3
 4   /s/ Kris Leonhardt                                          /s/ Paul S. Padda
 5   _________________________                                   _________________________
     Pavneet S. Uppal, Esq.                                      Kathleen Bliss, Esq.
 6   Kris Leonhardt, Esq.                                        Paul S. Padda, Esq.
     Brian L. Bradford, Esq                                      David Stander, Esq.
 7                                                               Douglass A. Mitchell, Esq.
 8   Counsel for Razaghi Development Company, LLC
                                                                 Counsel for Christi El-Meligi,
 9   Dated: October 28, 2020                                     Netrisha Dalgai and Navajo Health
                                                                 Foundation – Sage Memorial
10                                                               Hospital, Inc.
11
                                                                 Dated: October 28, 2020
12
13                                                IT IS SO ORDERED:
14
15                                                ______________________________________
                                                  ELAYNA J. YOUCHAH
16                                                UNITED STATES MAGISTRATE JUDGE
17
18                                                               Oct. 29, 2020
                                                  DATED: ______________________________
19
20
21
22
23
24
25
26
27
28

                                                    5
